DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Jim (US 20180351557 A1) in view of Kamel (US 20100315204 A1).
Claim 1. Jim teaches a computer implemented method for enabling a receiver to remotely automatically identify a configurable vehicle comprising:
accessing, by a vehicle identifier coupled with the receiver, a database coupled with the vehicle identifier and comprising a plurality of data records, each of which is associated with a previously identified configurable vehicle and storing data identifying a set of component devices of which the associated previously identified configurable vehicle was comprised when it was identified
([0045] it is possible to store a record of all the identified parts with respect to a particular vehicle, and the remote system can periodically run a check of the parts against current and improved ECU calibrations, to determine if a dynamic ECU recalibration should occur.);
comparing, by the vehicle identifier, at least a subset of the received data with the stored data of one or more of the data records and generating a result based thereon. ([0039]The cloud then looks up 303 the part based on the identification, to determine if the part is already known 305 in a database of calibration characteristics.); and
determining whether the received data is from a previously identified configurable vehicle based on the result of the comparing, wherein when the subset of the component devices identified by the received data matches a set of component devices identified by the stored data of a data record associated with a particular previously identified configurable vehicle 
([0040] If the part is not currently known, the process may send a request 307 for part-specific characteristics, and receive those characteristics in response, before proceeding to the process defined in FIG. 4. [0041] If the part is known, the process may also look up 309 or receive vehicle calibration data, indicating the current settings for any reconfigurable ECUs that might interact with the part or otherwise benefit from a recalibration in light of the part.), identifying the configurable vehicle from which the data was received as the particular previously identified configurable vehicle
([0044] The process again looks up 403 the vehicle, which was identified in the initial request or as part of a separate inquiry. Based on the identified vehicle and knowledge about the vehicle ECUS, the process determines 405 if the part of an identified type is even relevant from a recalibration standpoint. [0045]  remote system can periodically run a check of the parts against current and improved ECU calibrations, to determine if a dynamic ECU recalibration should occur. If the system identifies an opportunity for recalibration, the system can request communication with the vehicle to send recalibration instructions.); and further discloses receiving, by the receiver via a network from a gateway device operative to receive data from one or more of a plurality of component devices of the configurable vehicle and forward the received data to the receiver, data identifying at least a subset of the component devices 
([0018] user's nomadic device 53 [0032] Part identification can be made through capture of a serial number, a manufacturer and/or model number, or even identification of the part type (e.g., brake pad) and a manufacturer. [0035] In this example, the technician or user captures 201 a part ID. This could include, for example, scanning a SKU, photographing a part or part number, or otherwise inputting relevant part data (manufacturer ID, for example). [0036] The process then connects 203 to the cloud and sends 205 the part ID or other data to the cloud. but does not specifically disclose one or more of plurality of component devices where each of which transmits data to be received by the receiver.

However, Kamel teaches one or more of plurality of component devices where each of which transmits data to be received by the receiver
([0011] The at least one RFID response signal comprises an identifier associated with the at least one component and a location indication associated with the at least one component. 
[0044] the tracking device 110 is configured for attachment to the axle 210, and the tracking device reader 110 is located adjacent to an expected location of the axle 210. 
[0073]-[0074] FIG. 5 depicts a non-limiting embodiment of the tracking device reader 130. The tracking device reader 130 is configured to receive data from the tracking device 110, and is further configured to transmit the received data to the computing entity 140…RFID…Bluetooth…The tracking device reader 130 may include a receiving apparatus 510 for receiving data from the tracking device 110, for example via the data transmission 134.). 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use one or more of plurality of component devices where each of which transmits data to be received by the receiver as taught by Kamel within the system of Jim  for the purpose of enhancing the detection process of the component to be automated rather than manual process.

Claim 5. Jim teaches the method of claim 1 wherein the plurality of component devices of the configurable vehicle comprises static component devices and dynamic component devices, wherein static component devices are component devices which are less likely to be moved to a different configurable vehicle than dynamic component devices ([0047] The process may compare 503 the identified part characteristics to other temporarily or permanently stored part characteristics, to determine if there is a usable correspondence between the new part and a known or previously identified part.).
Claim 7. Jim teaches the method of claim 5 wherein the comparing further comprises comparing the subset of the received data identifying only static component devices with the stored data of one or more of the data records and generating a result based thereon ([0045] Even if a change is not currently present, it may be later discovered that certain parts benefit from a previously unknown recalibration. Accordingly, it is possible to store a record of all the identified parts with respect to a particular vehicle,).

Claim 8. Jim teaches the method of claim 1 wherein the data transmitted by a component device comprises data identifying the component device and/or data indicative of the operation thereof ([0032] Part identification can be made through capture of a serial number, a manufacturer and/or model number, or even identification of the part type (e.g., brake pad) and a manufacturer.).
Claim 9. Jim teaches a system for remotely automatically identifying a configurable vehicle comprising: a gateway device configured to receive and aggregate data from one or more of the plurality of component devices of the configurable vehicle and forward the received data to the receiver
([0018] user's nomadic device 53 [0035] In this example, the technician or user captures 201 a part ID. This could include, for example, scanning a SKU, photographing a part or part number, or otherwise inputting relevant part data (manufacturer ID, for example). [0036] The process then connects 203 to the cloud and sends 205 the part ID or other data to the cloud.),
 data identifying at least a subset of the component devices, the gateway device further configured to communicate the data with an external computer operable to communicate with a network
([0032] Part identification can be made through capture of a serial number, a manufacturer and/or model number, or even identification of the part type (e.g., brake pad) and a manufacturer. [0039]The cloud then looks up 303 the part based on the identification, to determine if the part is already known 305 in a database of calibration characteristics.)but does not specifically disclose one or more of plurality of component devices where each of which transmits data.
However, Kamel teaches one or more of plurality of component devices where each of which transmits data to be received by the receiver
([0011] The at least one RFID response signal comprises an identifier associated with the at least one component and a location indication associated with the at least one component. 
[0044] the tracking device 110 is configured for attachment to the axle 210, and the tracking device reader 110 is located adjacent to an expected location of the axle 210. 
[0073]-[0074] FIG. 5 depicts a non-limiting embodiment of the tracking device reader 130. The tracking device reader 130 is configured to receive data from the tracking device 110, and is further configured to transmit the received data to the computing entity 140…RFID…Bluetooth…The tracking device reader 130 may include a receiving apparatus 510 for receiving data from the tracking device 110, for example via the data transmission 134.). 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use one or more of plurality of component devices where each of which transmits data by the receiver as taught by Kamel within the system of Jim  for the purpose of enhancing the detection process of the component to be automated rather than manual process.

Claim 10. Jim teaches the system of claim 9, further comprising:
a data receiver configured to receive, via the network from the gateway device, the data ([0018] user's nomadic device 53 [0035] In this example, the technician or user captures 201 a part ID. This could include, for example, scanning a SKU, photographing a part or part number, or otherwise inputting relevant part data (manufacturer ID, for example). [0036] The process then connects 203 to the cloud and sends 205 the part ID or other data to the cloud.);
a vehicle identifier coupled with the data receiver and configured to access a database coupled therewith and comprising a plurality of data records, each of which is associated with a previously identified configurable vehicle and storing data identifying a set of component devices of which the associated previously identified configurable vehicle was comprised when it was identified ([0045] it is possible to store a record of all the identified parts with respect to a particular vehicle, and the remote system can periodically run a check of the parts against current and improved ECU calibrations, to determine if a dynamic ECU recalibration should occur.); and
wherein the vehicle identifier is further configured to compare at least a subset of the received data with the stored data of one or more of the data records and generating a result based thereon, and determine whether the received data is from a previously identified configurable vehicle based on the result of the comparison ([0039]The cloud then looks up 303 the part based on the identification, to determine if the part is already known 305 in a database of calibration characteristics), 
wherein when the subset of the component devices identified by the received data matches a set of component devices identified by the stored data of a data record associated with a particular previously identified configurable vehicle, the configurable vehicle from which the data was received is identified as the particular previously identified configurable vehicle
([0040] If the part is not currently known, the process may send a request 307 for part-specific characteristics, and receive those characteristics in response, before proceeding to the process defined in FIG. 4. [0041] If the part is known, the process may also look up 309 or receive vehicle calibration data, indicating the current settings for any reconfigurable ECUs that might interact with the part or otherwise benefit from a recalibration in light of the part.

[0044] The process again looks up 403 the vehicle, which was identified in the initial request or as part of a separate inquiry. Based on the identified vehicle and knowledge about the vehicle ECUS, the process determines 405 if the part of an identified type is even relevant from a recalibration standpoint. [0045]  remote system can periodically run a check of the parts against current and improved ECU calibrations, to determine if a dynamic ECU recalibration should occur. If the system identifies an opportunity for recalibration, the system can request communication with the vehicle to send recalibration instructions.).
Claim 12. Jim teaches the system of claim 9 wherein the plurality of component devices of the configurable vehicle comprises devices operative to generate and transmit data to the gateway and devices not operative to generate and transmit data to the gateway ([0031]).

Claim 13. Jim teaches the system of claim 9 wherein the plurality of component devices of the configurable vehicle comprise static component devices and dynamic component devices, wherein static component devices are component devices which are less likely to be moved to a different configurable vehicle than dynamic component devices ([0047] The process may compare 503 the identified part characteristics to other temporarily or permanently stored part characteristics, to determine if there is a usable correspondence between the new part and a known or previously identified part.).

Claim 15. Jim teaches the system of claim 13 wherein the vehicle identifier is further configured to compare the subset of the received data identifying only static component devices with the stored data of one or more of the data records and generating a result based thereon ([0047]).

Claim 16. Jim teaches the system of claim 9 wherein the data transmitted by a component device comprises data identifying the component device and/or data indicative of the operation thereof ([0032] Part identification can be made through capture of a serial number, a manufacturer and/or model number, or even identification of the part type (e.g., brake pad) and a manufacturer.).

Claim 17. Jim teaches the system of claim 9 wherein the gateway is in communication with at least the subset of component devices via a first network and in communication with the receiver via a second network different from the first network ([0018] In one illustrative embodiment, the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity). The nomadic device can then be used to communicate 59 with a network 61 outside the vehicle 31 through, for example, communication 55 with a cellular tower 57. In some embodiments, tower 57 may be a WiFi access point.).

Claim 18. Jim teaches the system of claim 9 wherein when the subset of the component devices identified by the received data matches at least a subset of a set of component devices identified by the stored data of a data record associated with a particular previously identified configurable vehicle, the vehicle identifier  further configured to identify the configurable vehicle from which the data was received as the particular previously identified configurable vehicle ([0040] If the part is not currently known, the process may send a request 307 for part-specific characteristics, and receive those characteristics in response, before proceeding to the process defined in FIG. 4. [0041] If the part is known, the process may also look up 309 or receive vehicle calibration data, indicating the current settings for any reconfigurable ECUs that might interact with the part or otherwise benefit from a recalibration in light of the part.).

Claim 19. Jim teaches the system of claim 9 wherein when the subset of the component devices identified by the received data does not match at least a subset of a set of component devices identified by the stored data of a data record associated with a particular previously identified configurable vehicle, the vehicle identifier 1s further configured to identify the configurable vehicle from which the data was received as a newly identified configurable vehicle and creating a data record in the database in association therewith and storing the received data therein ([0040] If the part is not currently known, the process may send a request 307 for part-specific characteristics, and receive those characteristics in response, before proceeding to the process defined in FIG. 4.).

Claim 20. Jim teaches the system of claim 9 further comprising, when the subset of the component devices identified by the received data matches a set of component devices identified by the stored data of a data record associated with the particular previously identified configurable vehicle, the data receiver is further configured to receive, subsequent to the receipt of the data identifying at least a subset of the component devices, data associated with the operation of at least a subset of the identified subset of component devices, and associate the received data associated with the operation of at least a subset of the identified subset of component devices with the data record associated with the particular previously identified configurable vehicle ([0040] If the part is not currently known, the process may send a request 307 for part-specific characteristics, and receive those characteristics in response, before proceeding to the process defined in FIG. 4. [0041] If the part is known, the process may also look up 309 or receive vehicle calibration data, indicating the current settings for any reconfigurable ECUs that might interact with the part or otherwise benefit from a recalibration in light of the part.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jim, Kamel and further in view of Bockman (US 20190315432 A1).
Claim 2. Jim teaches the method of claim 1 wherein the configurable vehicle comprises a bicycle.
However, Bockman teaches a configurable vehicle which is a bicycle  ([0017] A preferred embodiment of all the configurations comprises at least one bicycle component among a group of bicycle components comprising active and passive bicycle components…).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a configurable vehicle which is a bicycle  as taught by Bockman within the system of Jim for the purpose of enhancing the system to be adaptive to other vehicles.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jim, Kamel and further in view of Miglioranza (US 20150006043 A1).
Claim 3. Jim teaches the method of claim 1 but does not specifically disclose wherein the gateway device is an aggregating component device.
However, Miglioranza teaches an aggregating component device ([0032] Preferably, the derailleur further comprises a timer to count said first predetermined time period.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an aggregating component device as taught by Miglioranza within the system of Jim for the purpose of keeping track of the usage of the component.

Claim 4. Jim and Miglioranza teach the method of claim 3, wherein the aggregating component device a rear derailleur (([0032] Preferably, the derailleur further comprises a timer to count said first predetermined time period.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jim, Kamel Bockman and further in view of Miglioranza.
Claim 11. Jim teaches the system of claim 9 and further discloses a vehicle having a mobile device communicating with a external computer ([0015]) but does not specifically disclose wherein the configurable vehicle comprises a bicycle.
However, Bockman teaches a bicycle in communication with a mobile device ([0084] bicycle 200 [0091]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a configurable vehicle which is a bicycle  as taught by Bockman within the system of Jim for the purpose of enhancing the system to be adaptive to other vehicles.
Jim and Bockman teach the process of a mobile device configured to communicate data with components on a bicycle but do not specifically disclose the gateway device is a derailleur configured to communicate data through the network using a mobile device.
However, Miglioranza teaches a derailleur  in communication with a gateway device([0032] Preferably, the derailleur further comprises a timer to count said first predetermined time period. [0023] Preferably, the derailleur is configured to emit the model identification signal, preferably on the common output for the first predetermined time period,).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a derailleur configured to communicate data through the network using a mobile device as taught by Miglioranza within the system of Jim for the purpose of keeping track of the usage of the component.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jim, Kamel and further in view of view of Wegerle (US 20170270719 A1). 
Claim 6. Jim teaches the method of claim 5 and further discloses the process of monitoring parts but does not specifically disclose wherein the static component devices comprise one or more of a derailleur, crank, power meter or seat post, and the dynamic component devices comprise one or more of a tire pressure sensor, pedal power meter, battery or suspension mechanism.
However, Wegerle teaches wherein the static component devices comprise one or more of a derailleur, crank, power meter or seat post, and the dynamic component devices comprise one or more of a tire pressure sensor, pedal power meter, battery or suspension mechanism ([0019] [0025]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein the static component devices comprise one or more of a derailleur, crank, power meter or seat post, and the dynamic component devices comprise one or more of a tire pressure sensor, pedal power meter, battery or suspension mechanism as taught by Wegerle within the system of Jim for the purpose of enhancing the system to detect specific parts of a vehicle.
Claim 14. The system of claim 13 discloses the process of monitoring parts but does not specifically disclose wherein the static component devices comprise one or more of a derailleur, crank, power meter or seat post, and the dynamic component devices comprise one or more of a tire pressure sensor, pedal power meter, battery or suspension mechanism.
However, Wegerle teaches wherein the static component devices comprise one or more of a derailleur, crank, power meter or seat post, and the dynamic component devices comprise one or more of a tire pressure sensor, pedal power meter, battery or suspension mechanism ([0019] [0025]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein the static component devices comprise one or more of a derailleur, crank, power meter or seat post, and the dynamic component devices comprise one or more of a tire pressure sensor, pedal power meter, battery or suspension mechanism as taught by Wegerle within the system of Jim for the purpose of enhancing the system to detect specific parts of a vehicle.

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive. 
For claims 1 and 9, Applicant states that the prior art fails to teach the limitation, “receiving, by the receiver via a network from a gateway device operative to receive data from one or more of a plurality of component devices, each of which transmits data to be received by the receiver…”.
The Examiner disagrees as the newly found art of Kamel provides the obviousness combination and teaching for receiving, by the receiver via a network from a gateway device operative to receive data from one or more of a plurality of component devices, each of which transmits data to be received by the receiver.
With regards to Applicant’s argument for “data identifying at least a subset of the component devices”, the subset can be broadly defined as one or a combination from the exhaustive list of possibilities such as a scanned SKU, photographing a part or part number, a serial number, a manufacturer and/or model number, or even identification of the part type (e.g., brake pad) and a manufacturer or otherwise inputting relevant part data ( (See [0032] [0035])) . Therefore, in the broadest interpretation allowed, Jim teaches this limitation.
Applicant further states that Jim fails to teach “determining whether the received data is from a previously identified vehicle based on the result of the comparing, wherein when the subset of the component devices identified by the received data matches a set of component devices identified by the stored data of a data record associated with a particular previously identified configurable vehicle.”
The Examiner disagrees as the prior art in the broadest interpretation allowed teaches this limitation
(See [0041] e.g. a part is known).
Claim 1 further reciting the act of “identifying the configurable vehicle from which the
data was received as the particular previously identified configurable vehicle…”, in the broadest interpretation allowed, is also taught by Jim, in paragraph [0044] and [0045].
In summary, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Lastly, in response to an interview request, the Examiner will grant an interview if Applicant wishes to conduct an interview with the Examiner. Prior to an interview, the Examiner would like to point to Applicant’s specification [0110]-[0113] as a suggestion for potential amendment for further elaborating the subset in relation to a particular model; and creation of a new model when none exists. An alternative suggestion is the incorporation of a remote service identifying all bicycle models associated with the head unit, based on the identifier thereof, or based on the cyclist/user, e.g. where the cyclist/user is required to login or otherwise indicate to the remote service that they are commencing a session/ride (See specification [0101]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689